Citation Nr: 1118556	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, however diagnosed (to include asthma), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for shin splints, left leg.

4.  Entitlement to an initial compensable rating for shin splints, right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in November 2009.

The Veteran requested to appear for a travel board hearing before a Veterans Law Judge at the RO.  The hearing was scheduled for March 2008; however, in February 2008, the Veteran notified the RO that he would be unable to attend the scheduled hearing and requested that his claims file to be forwarded to the Board for appellate disposition.

A total rating based on individual unemployability due to service-connected disability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted, as the Veteran has indicated that he is currently working as a maintenance personnel.

The issue of entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A gastrointestinal disability was present in service.

2.  Throughout the rating period on appeal, the Veteran's bilateral shin splints are not productive of limitation of motion or function.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial compensable evaluation for shin splints, left leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5022 (2010).

3.  The criteria for an initial compensable evaluation for shin splints, right leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5022 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the July 2002 rating decision granted service connection for left and right shin disability, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's shin disabilities, the relevant criteria have been provided to the Veteran, including in the December 2004 statement of the case.  In May 2006 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable decision to grant the Veteran's claim of entitlement to service connection for GERD, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to the GERD issue, is rendered moot.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities, and, as requested in the November 2009 remand instructions, X-rays were taken as part of the April 2010 VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that there has been substantial compliance with its November 2009 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  GERD

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A June 2002 VA general medical examination (undertaken while the Veteran was on active duty) noted that the Veteran was taking Prilosec; the assessment included GERD.  As an October 2001 service treatment record noted a diagnosis of probable GERD, and as GERD was noted on the April 2010 VA examination, the evidence reveals that the Veteran's GERD was manifest during service and subsequent to service, and service connection for GERD is warranted.

II.  Shin splints

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Because the service-connected shin splints appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The July 2002 rating decision granted the Veteran service connection for left and right shin splints, and assigned noncompensable initial ratings, effective September 1, 2002, the day following the Veteran's separation from service.

The Veteran is currently assigned a noncompensable evaluation for his bilateral shin splints pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5022.  Diagnostic Code 5022 provides that periostitis will be rated on limitation of motion of affected parts, as degenerative arthritis.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable rating for his bilateral shin splints.  In this regard, the Board observes that the medical evidence (including the April 2010 VA examination) does not show the Veteran to have any limitation of motion due to, or that any orthopedic function is affected by, his shin splints.  In this regard, the Board notes that the April 2010 VA examiner indicated that there was no objective evidence of any shin splints symptomatology.  

Further, the Board has considered the application of other Diagnostic Codes, including Diagnostic Code 5262.  However, the Board has reviewed the pertinent medical evidence as contained in the Veteran's claims file and concludes that his shin splints can not be rated as impairment of the tibia and fibula, as there is no evidence of malunion.  In fact, April 2010 X-rays of the tibia and fibula were negative for any "signs of shin splints or other any bony abnormality."

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, an increased evaluation for the Veteran's bilateral shin splints is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against an initial compensable rating for the Veteran's bilateral shin splints.

The Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his left and right shin splints.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible concerning his reports of shin splints pain and difficulties that he experiences.  However, as with the medical evidence of record, the accounts of the Veteran's symptomatology are consistent with the ratings currently assigned.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected left and right shin splints disabilities are not so unusual or exceptional in nature as to render the schedular ratings inadequate.  The Veteran's disabilities have been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his service-connected disabilities.  The evidence does not reflect that the Veteran's shin splints have caused marked interference with his employment (in maintenance) or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Service connection for gastroesophageal reflux disease (GERD) is granted.

An initial compensable rating for shin splints, left leg, is denied.

An initial compensable rating for shin splints, right leg, is denied.


REMAND

In statements such as the one received in February 2005 (as well as the Veteran's representative's October 2009 written argument) the Veteran has asserted that he has a respiratory disability, however diagnosed (to include asthma), due to, at least in part, his service in the Persian Gulf.  As the aspect of the Veteran's claim pertaining to respiratory disability other than asthma has not been adjudicated by the AOJ, and as the April 2020 VA examiner found that there was no objective evidence to support a diagnosis of asthma, the Board finds that the Veteran should be sent an updated VCAA (Veterans Claims Assistance Act of 2000) letter, and should be afforded the appropriate VA examination to address the medical matters presented by the issue of entitlement to service connection for a respiratory disability however diagnosed (to include asthma), to include as due to an undiagnosed illness.

Accordingly, the case is hereby REMANDED for the following actions:

1.  Issue VCAA notice relative to the issue of entitlement to service connection for a respiratory disability however diagnosed (to include asthma), to include as due to an undiagnosed illness.

2.  Schedule the Veteran for the appropriate VA examination to determine the nature of all current respiratory disability.  All necessary tests should be performed.  The examiner should specifically state whether or not the Veteran has any current chronic respiratory disability.  If a chronic respiratory disability is identified, the examiner should express an opinion as to whether such disability is due to diagnosed or undiagnosed illness, and whether it is at least as likely as not that such disability (whether or not due to diagnosed or undiagnosed illness) is related to the Veteran's active service.  The examiner is asked to provide a rationale for any opinion expressed.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for a respiratory disability however diagnosed (to include asthma), to include as due to an undiagnosed illness.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


